Mr. Justice Carnes delivered the opinion of the court. 4. Street railroads, § 131*—when evidence sufficient to sustain finding as to serious injury. In an action to recover for personal injuries alleged to have been sustained by reason of defendant’s negligence while plaintiff was alighting from one of defendant’s street cars, evidence held fairly to prove that plaintiff sustained a serious injury by reason of the accident. 5. Damages, § 114*—when verdict for a woman excessive in action against street railroad for personal injuries. In an action to recover for personal injuries alleged to have been sustained by reason of defendant’s negligence while plaintiff, a woman, was alighting from one of defendant’s street cars, a verdict for plaintiff for $5,000 held excessive to the extent of $2,500, where it appeared that plaintiff suffered serious injury by reason of the accident, but where it also appeared that for the most part the disability resulting therefrom was due to causes other than the accident. 6. Street railroads, § 147*—when instruction as to lade of proof of expense due to accident properly refused. In an action to recover for personal injuries alleged to have been sustained by reason of the negligence of defendant while plaintiff was alighting from one of defendant’s street ears, an instruction that plaintiff had produced no competent evidence that she had paid bills for hospital, medical or surgical services, held properly refused, where there' was evidence tending to show liability and where there was evidence that plaintiff had received such services, although the evidence as to the amount paid therefor was unsatisfactory.